Per Curiam.
George Davis was indicted, in the Circuit Court of Mobile County, for retailing spirits, without a license. The retailing proved, was in the city of Mobile.
The defendant proved, that he had retailed, by the permission and license of the Mayor and Aider-men of the city of Mobile. The Circuit Court gave judgment against the defendant, but reserved the point, for the opinion and judgment of this Court.
It in too clear, to admit a doubt, that the excuse setup by the defendant, is unavailable; and- that the license, from the Mayor and Aldermen of the city, could not protect him from the penalty of the statute, imposed on retailers, without license.
Judgment affirmed by the Court.